Citation Nr: 1048522	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-40 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
concussion, rated as 10 percent disabling, for the period before 
October 23, 2008.

2.  Entitlement to an increased rating for residuals of a 
concussion, rated as 10 percent disabling, for the period from 
October 23, 2008 to February 17, 2010.

3.  Entitlement to an increased rating for residuals of a 
concussion, currently rated as 40 percent disabling, for the 
period from February 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO granted 
service connection for recurrent headaches, post concussion 
syndrome and assigned a disability rating of 10 percent, 
effective July 9, 2002.  The Veteran filed a timely Notice of 
Disagreement in November 2004.

In December 2009, the Veteran and his spouse testified at a 
Travel Board hearing held at the Huntington RO.  Subsequently, 
the Board remanded this matter so that the Veteran could be 
afforded a new VA examination to determine the current severity 
of his disability.  In the remand, the RO was directed to provide 
the VA examiner with the Veteran's claims file so that the 
examiner could review it in conjunction with the examination.  
The examiner was requested to describe all symptomatology due to 
the Veteran's service connected residuals of a concussion, 
including any cognitive impairment, emotional/behavioral 
impairment, physical impairment, and subjective symptoms.  With 
regard to the Veteran's headaches, the examiner was requested to 
note the absence or occurrence of characteristic prostrating 
attacks, the frequency and duration of such attacks, and the 
extent of any associated economic impact.  Finally, the examiner 
was asked to distinguish, to the extent possible, the 
manifestations of the Veteran's residuals of a concussion from 
those of any other disorder, including PTSD.

Efforts to comply with those remand instructions were undertaken 
by the RO.  Subsequently, in October 2010, the RO issued a new 
rating decision which granted an increased disability rating of 
40 percent for recurrent headaches, post-concussion syndrome, 
effective February 18, 2010.  A supplemental statement of the 
case issued with the October 2010 rating decision declined to 
grant a disability rating in excess of 40 percent.  The Board is 
satisfied that the action directed in its December 2009 remand 
have been met with compliance.  In view of the foregoing, the 
Board has recharacterized the issue as framed above to reflect 
the staged ratings created by the RO's October 2010 rating 
decision and SSOC.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for residuals of 
a concussion was filed in June 2003.

2.  For the period before October 23, 2008, the Veteran's 
residuals from his in-service concussion were manifested by 
recurring headaches with accompanying mild photophobia and 
nausea.

3.  For the period from October 23, 2008 to February 17,  2010, 
the Veteran's residuals from his in-service concussion were 
manifested by recurring headaches with characteristic prostrating 
attacks that occurred twice a week, but were not productive of 
severe economic inadaptability.

4.  For the period from February 18, 2010, the Veteran's 
residuals from his in-service concussion have been manifested by 
recurring headaches with characteristic prostrating attacks that 
have occurred three to four times a week, but have not been 
productive of severe economic inadaptability.  His headaches have 
also been accompanied by associated dizziness, fatigue, malaise, 
memory impairment, sensitivity to light and sound, diminished 
attention and concentration, and blurred vision.





CONCLUSIONS OF LAW

1.  For the period before October 23, 2008, the criteria for a 
disability rating in excess of 10 percent for residuals of a 
concussion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.124a (2010); 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2007).

2.  For the period from October 23, 2008 to February 17, 2010, 
the criteria for a disability rating of 30 percent, and no more, 
for residuals of a concussion have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045 and 
8100 (2010).

3.  For the period from February 18, 2010, the criteria for a 
disability rating in excess of 40 percent for residuals of a 
concussion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.124a, Diagnostic Codes 8045 and 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Additionally, in rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, in order to substantiate an 
increased rating claim: (1) the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated 
Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores 
II), 580 F. 3d 1270 (Fed. Cir. 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and does not require VA to 
notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In December 2003, the Veteran was provided notice that was 
intended to inform him as to the information and evidence needed 
to substantiate his claim for an increased rating for organic 
brain syndrome.  Following that notice, the Veteran's increased 
rating claim was initially adjudicated by the RO in a February 
2004 rating decision.  The December 2003 letter, however, is 
deficient in that it fails to advise the Veteran that he was 
required to provide evidence showing that the residuals of his 
concussion have worsened.  Nonetheless, the Board notes that in 
his June 2003 claim, the Veteran asserted that his headaches, 
anxiety, and other purported residuals from his in-service 
concussion were getting worse.  Based upon the Veteran's 
statement, it is evident that he already had knowledge of the 
evidence required to substantiate his claim.   Under the 
circumstances, the Board finds that the Veteran has not been 
prejudiced by the deficiency inherent in the December 2003 notice 
letter.  Further, in a separate March 2006 letter, the Veteran 
was further advised as to the assignment of disability ratings 
and determination of effective dates, as required by 
Dingess/Hartman.  Following that notice, the Veteran was afforded 
a reasonable opportunity to respond to the March 2006 letter 
before his claim was readjudicated in an October 2010 
supplemental statement of the case.
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified VA 
treatment records have been obtained.  The Veteran was afforded a 
VA examination in February 2004 to assess the severity of his 
post-concussion residuals.  Additionally, and consistent with the 
Board's December 2009 remand, the Veteran was afforded a new VA 
examination in February 2010 to determine the severity of his 
headaches and any symptoms that may have arisen from his in-
service concussion.  The February 2010 VA examination was 
conducted in conjunction with the VA examiner's review of the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Analysis

A.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different ratings 
for each distinct period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In this case, the Veteran's claim for an increased rating for 
residuals of a concussion was filed in June 2003.  Accordingly, 
the relevant focus for adjudicating this claim is on the evidence 
of record from June 2002.  In a February 2004 rating decision, 
the RO rated the Veteran's headaches, post concussion syndrome as 
being 10 percent disabling pursuant to the then-existing criteria 
of DC 8045.  Although the Veteran's claim for an increased rating 
was initially filed in June 2003, he has specifically requested 
application of the revised traumatic brain injury (TBI) 
regulations (revised DC 8045).  Accordingly, the RO reviewed the 
Veteran's claim under the amended criteria in an October 2010 
rating decision and supplemental statement of the case.  At that 
time, the RO granted a 40 percent disability rating pursuant to 
the provisions of the revised DC 8045 and effective February 18, 
2008.

Effective October 23, 2008, VA amended the criteria for rating 
residuals of traumatic brain injuries (TBIs), or more 
specifically, neurological and convulsive disorders, including 
under DC 8045. 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008). This 
amendment applies to applications received by VA on and after 
October 23, 2008.  The former criteria apply to applications 
received by VA before that date.  A veteran whose residuals of 
TBI VA rated under DC 8045 prior to the amendment, however, is 
permitted to request review under the amended criteria regardless 
of whether his disability has worsened since the last review or 
VA receives additional evidence.  The effective date of any 
increase in disability compensation based solely on the amended 
criteria must be no earlier than October 23, 2008, the effective 
date of the amended criteria.

DC 8045, as formerly written before the 2008 revisions, provides 
that, where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, a rating will be effected under the DCs specifically 
dealing with such disabilities, with citation of a hyphenated DC.  
38 C.F.R. § 4.124a, DC 8045 (2007).   Purely subjective 
complaints, such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under DC 9304 are not assignable in the absence of 
a diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, DC 8045 (2007).

Under the current version of DC 8045, as amended in 2008, 
residuals of TBI are to be rated based on cognitive impairment, 
emotional/behavioral dysfunction and physical dysfunction.  
Subjective symptoms, such as migraine headaches, may be the only 
residual of a TBI, or they may be associated with cognitive 
impairment or other areas of dysfunction.  Because migraine 
headaches represent a residual with a distinct diagnosis, they 
are to be rated under the DC governing ratings of that diagnosis, 
not pursuant to the subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045 (2009).

DC 8100 governs ratings for migraine headaches and provides that 
a 50 percent evaluation is assignable for very frequent, 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is assignable 
for characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation is assignable for characteristic prostrating attacks 
averaging one in two months over the last several months.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

B.  Increased Rating in Excess of 10 Percent for the Period 
before October 23, 2008

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to an increased disability rating in 
excess of 10 percent for residuals of a concussion for the period 
before October 23, 2008.  As discussed above, the Board has 
applied the provisions of DC 8045 as they existed before they 
were revised in 2008 for this specified period.

The evidence relating to treatment from June 2002 through October 
2008 reflect ongoing complaints of headaches, but do not indicate 
the presence of either neurological disabilities or a diagnosis 
of multi-infarct dementia associated with brain trauma.

In that regard, a November 2002 VA examination report documents 
reports of headaches and dizziness that persisted since the 
Veteran's in-service injury in 1969.  According to the Veteran, 
these headaches occurred three or four days a week, but were not 
accompanied at that time by nausea or vomiting.  Although the 
Veteran reported symptoms of depression, memory impairment, 
difficulty with concentration, and sleep impairment, the examiner 
opined that some of the concentration and memory impairment may 
be related to depression and anxiety disorder.  A neurological 
examination at that time did not reveal any focal neurological 
deficits.  Additionally, the examination did not reveal any 
reports or findings of prostrating attacks.

A VA medical treatment record from July 2003 reflects that the 
Veteran reported that his headaches were accompanied by 
photophobia.

At a February 2004 VA examination of the spine and brain, the 
Veteran reported that his headaches occurred three or four times 
a week and lasted from three to four hours up to one or two days.  
Once again, no prostrating attacks were noted.  The examiner 
diagnosed post-concussion syndrome.

Subsequent VA treatment records through August 2008 continue to 
document recurring headaches.  A March 2004 record notes that the 
Veteran's headaches were accompanied by slight photosensitivity 
and nausea.  In December 2005, the Veteran's headaches were 
provisionally diagnosed as a possible migraine headache.  
Although further neurological study was recommended, the records 
do not indicate that such further studies were performed.

The evidence of record which pertains to treatment received by 
the Veteran from June 2002 to October 23, 2008 consists largely 
of VA treatment records which reflect ongoing complaints of 
recurring headaches.

In the absence of evidence showing the presence of a purely 
neurological disability or diagnosis of a multi-infarct dementia 
associated with brain trauma, the Board cannot assign a 
disability rating in excess of 10 percent for the period before 
October 23, 2008.  To that extent, the Veteran's appeal for a 
disability rating in excess of 10 percent during that period for 
residuals of a concussion is denied.  38 C.F.R. §§ 4.3, 4.7.
C.  Increased Rating in Excess of 10 Percent for the Period from 
October 23, 2008 to February 17, 2010

Based upon the medical evidence pertinent to the staged period 
from October 23,, 2008 to February 17, 2010, the Board finds that 
the Veteran is entitled to a disability rating of 30 percent, and 
no more, for residuals of his in-service concussion pursuant to 
DC 8100.

The medical treatment records for this time period generally do 
not pertain to the Veteran's headaches or other residuals from 
his in-service concussion.  VA treatment records from May 2008 to 
August 2008 reflect pulmonary treatment for a surgically removed 
mass in the Veteran's lung.  A March 2009 VA examination to 
determine the severity of the Veteran's bilateral hearing loss 
and tinnitus reveals diagnoses of bilateral sensorineural hearing 
loss and tinnitus.  No opinion is rendered relating either the 
Veteran's hearing loss or tinnitus to the Veteran's brain injury.  
Similarly, an April 2009 VA examination to assess the severity of 
the Veteran's PTSD revealed various psychiatric symptoms 
including depression, irritability, sleep disturbance, and 
difficulty concentrating.  Nonetheless, the VA examiner does not 
relate these psychiatric symptoms to the Veteran's brain injury.

At his October 2009 Travel Board hearing, the Veteran and his 
spouse testified that the Veteran continued to experience 
headaches accompanied by dizziness, forgetfulness, irritability, 
nausea, sensitivity to light, difficulty concentrating and 
focusing, and occasional difficulty with speech which the Veteran 
described as being "tongue tied."  According to the Veteran, 
his headaches caused him to be incapacitated (i.e., lying in a 
quiet and dark room) twice a week.

As noted in the preceding section discussing the applicable laws 
and regulations, the Board will apply the revised and current 
version of DC 8045 in rating the Veteran's disability for this 
specified period.

The evaluation assigned is based upon the highest level of 
severity for any facet of cognitive impairment and other 
residuals of traumatic brain injury (TBI) not otherwise 
classified as determined on examination.  Only one evaluation is 
assigned for all the applicable facets.  A higher evaluation is 
not warranted unless a higher level of severity for a facet is 
established on examination.  Physical and/or emotional/behavioral 
disabilities found on examination that are determined to be 
residuals of traumatic brain injury are evaluated separately.

A level of severity of "1" has been assigned for the memory, 
attention, concentration, executive functions facet, indicating 
that an examiner has found evidence such as a complaint of mild 
loss of memory (such as having difficulty following a 
conversation, recalling recent conversations, remembering names 
of new acquaintances, or finding words, or often misplacing 
items), attention, concentration, or executive functions, but 
without objective evidence on testing.  A higher level of 
severity of "2" is not warranted unless an examiner finds 
evidence such as objective evidence on testing of mild impairment 
of memory, attention, concentration, or executive functions 
resulting in mild functional impairment.

A level of severity of "0" has been assigned for the judgment 
facet, indicating that an examiner has found evidence of normal 
judgment.  A higher level of severity of "1" is not warranted 
unless an examiner finds evidence of mildly impaired judgment, 
including symptoms such as for complex or unfamiliar decisions, 
occasionally unable to identify, understand, and weigh the 
alternatives, understand the consequences of choices, and make a 
reasonable decision.

A level of severity of "1" has been assigned for the social 
interaction facet, indicating that an examiner has found evidence 
that social interaction is occasionally inappropriate.  A higher 
level of severity of "2" is not warranted unless an examiner 
finds evidence that social interaction is frequently 
inappropriate.

A level of severity of "1" has been assigned for the 
orientation facet, indicating that an examiner has found evidence 
such as occasionally disoriented to one of the four aspects 
(person, time, place, situation) of orientation.  A higher level 
of severity of "2" is not warranted unless an examiner finds 
evidence such as occasionally disoriented to two of the four 
aspects (person, time, place, and situation) of orientation or 
often disoriented to one aspect of orientation.

A level of severity of "0" has been assigned for the motor 
activity (with intact motor and sensory system) facet, indicating 
that an examiner has found evidence of motor activity normal.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as motor activity normal most of the 
time, but mildly slowed at times due to apraxia (inability to 
perform previously learned motor activities, despite normal motor 
function).

A level of severity of "0" has been assigned for the visual 
spatial orientation facet, indicating that an examiner has found 
evidence of normal.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as mildly 
impaired.  Occasionally gets lost in unfamiliar surroundings, has 
difficulty reading maps or following directions.  Is able to use 
assistive devices such as GPS (global positioning system).

A level of severity of "1" has been assigned for the subjective 
symptoms facet, indicating that an examiner has found evidence of 
three or more subjective symptoms that mildly interfere with 
work; instrumental activities of daily living; or work, family, 
or other close relationships.  Examples of findings that might be 
seen at this level of impairment are: intermittent dizziness, 
daily mild to moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light.  A higher 
level of severity of "2" is not warranted unless an examiner 
finds evidence of three or more subjective symptoms that 
moderately interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships.  Examples 
of findings that might be seen at this level of impairment are:  
marked fatigability, blurred or double vision, headaches 
requiring rest periods during most days.

A level of severity of "0" has been assigned for the 
neurobehavioral effects facet, indicating that an examiner has 
found evidence of one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction.  
Examples of neurobehavioral effects are:  irritability, 
impulsivity, unpredictability, lack of motivation, verbal 
aggression, physical aggression, belligerence, apathy, lack of 
empathy, moodiness, lack of cooperation, inflexibility, and 
impaired awareness of disability.  Any of these effects may range 
from slight to severe, although verbal and physical aggression 
are likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects.  A higher 
level of severity of "1" is not warranted unless an examiner 
finds evidence of one or more neurobehavioral effects that 
occasionally interfere with workplace interaction, social 
interaction, or both but do not preclude them.

A level of severity of "1" has been assigned for the 
communication facet, indicating that an examiner has found 
evidence such as comprehension or expression, or both, of either 
spoken language or written language is only occasionally 
impaired.  Can communicate complex ideas.  A higher level of 
severity of "2" is not warranted unless an examiner finds 
evidence such as inability to communicate either by spoken 
language, written language, or both, more than occasionally but 
less than half of the time, or to comprehend spoken language, 
written language, or both, more than occasionally but less than 
half of the time.  Can generally communicate complex ideas.

The evaluation assigned for cognitive impairment and other 
residuals of TBI not otherwise classified is based upon the 
highest level of severity for any facet as determined by 
examination.  Only one evaluation is assigned for all the 
applicable facets.  Accordingly, for the period from October 23, 
2008 to February 17, 2010, the evaluation assigned pursuant to 
the revised DC 8045 is 10 percent based upon the highest severity 
level of "1," which was assigned for the following facets: 
memory, attention, concentration, executive functions; social 
interaction; orientation; subjective symptoms; communication.

However, based upon the Veteran's uncontradicted hearing 
testimony that he has experienced ongoing headaches that have 
resulted in him experiencing episodes of incapacitation 
approximately twice a week, the Board finds that the Veteran is 
entitled to a disability rating of 30 percent under DC 8100.  In 
this regard, the evidence demonstrates that the Veteran 
experienced prostrating attacks more than once a month.  The 
evidence, however, does not show that the Veteran's headaches 
resulted in severe economic inadaptability.

Overall, the evidence supports the assignment of an initial 
disability evaluation of 30 percent, and no more, for the 
Veteran's residuals from his in-service concussion for the period 
from October 23, 2008 to February 17, 2010.  To that extent, this 
appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

D.  Increased Rating in Excess of 40 Percent for the Period from 
February 18, 2010

At his February 2010 VA examination, the Veteran reported 
recurrent headaches accompanied by dizziness, fatigue, malaise, 
and memory impairment marked by forgetfulness of names.  He also 
reported problems with attention and concentration, but denied 
having problems with executive functions.  In elaborating upon 
his headaches, the Veteran described a constant ache which he 
rated as a two in severity on a scale of ten.  He also reported 
occasional severe headaches that occur three or four times a 
month and last as long as one to two days.  According to the 
Veteran, his severe headaches were accompanied by photophobia, 
nausea, blurred vision, and fatigue which require him to lie 
down.  A physical examination of the Veteran revealed full motor 
function in all extremities.  Sensory function was normal to the 
Veteran's face and extremities.  Gait was normal.  A cranial 
nerve examination revealed reduced visual acuity.  A "mini-
mental status examination" revealed mild cognitive impairment 
marked by inabilities to spell "world" backward.  The Veteran 
was unable to intersect a pentagon diagram, which is indicative 
of mild visual spatial problems.  Memory testing revealed that 
the Veteran was able to recall two out of three items.  Overall, 
the examiner concluded that the Veteran demonstrated mild memory 
loss with mild deficits in attention and concentration.  Judgment 
was determined to be normal.  Social interaction was adjudged to 
be occasionally inappropriate, but believed to be secondary to 
the Veteran's psychiatric disorders of PTSD, depression, and 
anxiety.  Visual and spatial orientation was mildly impaired, but 
did not represent a major problem.  The Veteran was able to drive 
and did not exhibit problems with disorientation.  The Veteran 
was noted as being mildly irritable.  Occupationally, the Veteran 
reported that he was retired from his occupation as a federal 
mining inspector.

The evaluation assigned is based upon the highest level of 
severity for any facet of cognitive impairment and other 
residuals of traumatic brain injury (TBI) not otherwise 
classified as determined on examination.  Only one evaluation is 
assigned for all the applicable facets.  A higher evaluation is 
not warranted unless a higher level of severity for a facet is 
established on examination.  Physical and/or emotional/behavioral 
disabilities found on examination that are determined to be 
residuals of traumatic brain injury are evaluated separately.

A level of severity of "2" has been assigned for the memory, 
attention, concentration, executive functions facet, indicating 
that an examiner has found evidence such as objective evidence on 
testing of mild impairment of memory, attention, concentration, 
or executive functions resulting in mild functional impairment.  
A higher level of severity of "3" is not warranted unless an 
examiner finds evidence such as objective evidence on testing of 
moderate impairment of memory, attention, concentration, or 
executive functions resulting in moderate functional impairment.

A level of severity of "0" has been assigned for the judgment 
facet, indicating that an examiner has found evidence of normal 
judgment.  A higher level of severity of "1" is not warranted 
unless an examiner finds evidence of mildly impaired judgment, 
including symptoms such as for complex or unfamiliar decisions, 
occasionally unable to identify, understand, and weigh the 
alternatives, understand the consequences of choices, and make a 
reasonable decision.

A level of severity of "1" has been assigned for the social 
interaction facet, indicating that an examiner has found evidence 
that social interaction is occasionally inappropriate.  A higher 
level of severity of "2" is not warranted unless an examiner 
finds evidence that social interaction is frequently 
inappropriate.

A level of severity of "0" has been assigned for the 
orientation facet, indicating that an examiner has found evidence 
such as always oriented to person, time, place, and situation.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as occasionally disoriented to one 
of the four aspects (person, time, place, situation) of 
orientation.

A level of severity of "0" has been assigned for the motor 
activity (with intact motor and sensory system) facet, indicating 
that an examiner has found evidence of motor activity normal.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as motor activity normal most of the 
time, but mildly slowed at times due to apraxia (inability to 
perform previously learned motor activities, despite normal motor 
function).

A level of severity of "1" has been assigned for the visual 
spatial orientation facet, indicating that an examiner has found 
evidence such as mildly impaired.  Occasionally gets lost in 
unfamiliar surroundings, has difficulty reading maps or following 
directions.  Is able to use assistive devices such as GPS (global 
positioning system).  A higher level of severity of "2" is not 
warranted unless an examiner finds evidence such as moderately 
impaired.  Usually gets lost in unfamiliar surroundings, has 
difficulty reading maps, following directions, and judging 
distance.  Has difficulty using assistive devices such as GPS 
(global positioning system).

A level of severity of "1" has been assigned for the subjective 
symptoms facet, indicating that an examiner has found evidence of 
three or more subjective symptoms that mildly interfere with 
work; instrumental activities of daily living; or work, family, 
or other close relationships.  Examples of findings that might be 
seen at this level of impairment are:  intermittent dizziness, 
daily mild to moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light.  A higher 
level of severity of "2" is not warranted unless an examiner 
finds evidence of three or more subjective symptoms that 
moderately interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships. Examples 
of findings that might be seen at this level of impairment are: 
marked fatigability, blurred or double vision, headaches 
requiring rest periods during most days.

A level of severity of "0" has been assigned for the 
neurobehavioral effects facet, indicating that an examiner has 
found evidence of one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction. 
Examples of neurobehavioral effects are: irritability, 
impulsivity, unpredictability, lack of motivation, verbal 
aggression, physical aggression, belligerence, apathy, lack of 
empathy, moodiness, lack of cooperation, inflexibility, and 
impaired awareness of disability. Any of these effects may range 
from slight to severe, although verbal and physical aggression 
are likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects. A higher 
level of severity of "1" is not warranted unless an examiner 
finds evidence of one or more neurobehavioral effects that 
occasionally interfere with workplace interaction, social 
interaction, or both but do not preclude them.

A level of severity of "1" has been assigned for the 
communication facet, indicating that an examiner has found 
evidence such as comprehension or expression, or both, of either 
spoken language or written language is only occasionally 
impaired. Can communicate complex ideas. A higher level of 
severity of "2" is not warranted unless an examiner finds 
evidence such as inability to communicate either by spoken 
language, written language, or both, more than occasionally but 
less than half of the time, or to comprehend spoken language, 
written language, or both, more than occasionally but less than 
half of the time. Can generally communicate complex ideas.

The evaluation assigned for cognitive impairment and other 
residuals of TBI not otherwise classified is based upon the 
highest level of severity for any facet as determined by 
examination.  Only one evaluation is assigned for all the 
applicable facets. The evaluation assigned is 40 percent based 
upon the highest severity level of "2," which was assigned for 
the following facet: memory, attention, concentration, executive 
functions.

The Veteran is also not entitled to a higher disability rating 
pursuant to DC 8100.  Although the evidence shows that the 
Veteran experiences headaches characterized by more than one 
prostrating attack per month, it once again does not show that 
his headaches have resulted in severe economic inadaptability.  
In this regard, the VA examiner noted that the Veteran is 
retired.  Moreover, although the Board once again recognizes that 
the Veteran's headaches are also accompanied by blurred vision, 
sensitivity to light and sound, nausea, and fatigue, it also 
notes that the Veteran remains neurologically intact with full 
motor functioning.  Cognitive impairment was only mildly impaired 
while the Veteran continued to demonstrate full communication 
skills.  Memory impairment and impairment of concentration and 
attention was present, but also characterized as being mild.  The 
Veteran's judgment was intact and he remained oriented to person, 
place, time, and situation.  Under the circumstances, the Board 
does not find evidentiary basis to award the next highest rating 
of 50 percent under DC 8100.

Overall, the evidence does not support the assignment of a 
disability rating in excess of 40 percent, for the period from 
February 18, 2010, for residuals of the Veteran's in-service 
concussion.  To that extent, the Veteran's appeal for a 
disability rating in excess of 40 percent during that period for 
residuals of a concussion is denied.  38 C.F.R. §§ 4.3, 4.7.

E.  Extraschedular Ratings

The Veteran has not submitted evidence showing that the residuals 
from his in-service concussion has, at any time relevant to this 
appeal, been markedly interfered with his employment status 
beyond that interference already fully contemplated by the 
assigned evaluation.  Additionally, there is no indication that 
his residual symptoms have necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this appeal.  
Under the circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

F.  Further Staged Ratings

The Board also finds that there is no basis for additional 
"staged" ratings pursuant to Francisco.  Rather, the 
symptomatology produced by the Veteran's residuals from his in-
service concussion has been consistent and is already fully 
contemplated by the disability ratings assigned throughout the 
course of his appeal.



ORDER

For the period before October 23, 2008, an increased rating for 
residuals of a concussion, currently rated as 10 percent 
disabling, is denied.

For the period from October 23, 2008 to February 17, 2010, a 30 
percent rating for residuals of a concussion is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 

For the period from February 18, 2010, an increased rating for 
residuals of a concussion, currently rated as 40 percent 
disabling, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


